     Case 3:19-cv-00790-DJH Document 1 Filed 10/31/19 Page 1 of 3 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                                      CASE NO.

                                      Electronically Filed

ASHLEA BURR & MARIO DAUGHERTY, ET AL                                               PLAINTIFFS

v.                           NOTICE OF FILING OF REMOVAL
                          AND PETITION FOR REMOVAL OF STATE
                          COURT ACTION TO U.S. DISTRICT COURT

LOUISVILLE/JEFFERSON COUNTY METRO GOVERNMENT,                                    DEFENDANTS
AND JOSEPH TAPP

                                       ***********

        1.     Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants, Louisville/Jefferson County

Metro Government,                                            , and Joseph Tapp (hereinafter

collectively Defendants ) hereby give notice of their removal of this action from the Jefferson

Circuit Court, Civil Action No. 19-CI-006549, Division Eight, to the United States District

Court, Western District of Kentucky, Louisville Division.

        2.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

(because federal questions are involved) in that the allegations set forth in the Complaint allege

violations of Plaintiff s U.S. Constitutional Rights and alleged violations of 42 U.S.C. § 2000cc

et seq and the Kentucky Religious Freedom Restoration Act, KRS 446.350. This Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the additional state law claims set

forth in the Complaint.

        3.     Removal of this civil action to the U.S. District Court for the Western District of

Kentucky at Louisville is proper, pursuant to 28 U.S.C. §1441(a) and (c), since this court has

original jurisdiction and the Jefferson Circuit Court and Jefferson County is located within the

Western District of Kentucky. The Complaint includes federal questions alleged under 42

U.S.C. § 1983 and therefore the case is removed pursuant to 28 U.S.C. 1441(c).

                                                1
   Case 3:19-cv-00790-DJH Document 1 Filed 10/31/19 Page 2 of 3 PageID #: 2



       4.     All Defendants were served in this action by way of summons                     on

2019. Therefore, removal of this action is timely pursuant to 28 U.S.C. § 1446 (b).

       5.     As required by 28 U.S.C. § 1446 (a), a copy of the Complaint and Summons and

all other pleadings which have been received are attached to this Petition for Joint Removal. The

attached documents constitute all pleadings and other documents in the file of the Jefferson

Circuit Court as of this date. The last Defendant served was Louisville Metro Government on

October 24, 2019 with the Complaint.

       6.     Written notice of the filing of this Notice of Removal is being served on Plaintiff

and filed with Jefferson Circuit Court in accordance with the requirements of 28 U.S.C. §

1146(d).

                                            Respectfully submitted,


                                            JEFFERSON COUNTY ATTORNEY

                                              /s/ Susan K. Rivera
                                             SUSAN K. RIVERA
                                             Assistant Jefferson County Attorney
                                             531 Court Pl., Ste. 900
                                             Louisville, KY 40202
                                             (502) 574-3076
                                             Counsel for Defendants, Louisville/Jefferson
                                             County Metro Government, et al.




                                                2
   Case 3:19-cv-00790-DJH Document 1 Filed 10/31/19 Page 3 of 3 PageID #: 3



                                       CERTIFICATE

       I hereby certify that a true and correct copy of the foregoing was served electronically
through the E-Filing system and mailed via First-Class Mail, postage prepaid, this 31 st day of
October, 2019, upon the following:

Joshua T. Rose
Abell Rose LLC
108 S. Madison Avenue
Louisville, KY 40243
Counsel for Plaintiff




                                           /s/ Susan K. Rivera
                                           SUSAN K. RIVERA




                                              3
